Citation Nr: 1706792	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than September 21, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to September 1970, including service in the Republic of Vietnam.  His decorations include the Bronze Star Medal, Air Medal, and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a November 2015 decision, the Board denied the Veteran's claim for entitlement to an earlier effective date for the grant of service connection for PTSD.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Order, pursuant to a Joint Motion for Partial Remand (Joint Motion) submitted by the parties, the Court vacated and remanded the claim back to the Board.


FINDINGS OF FACT

1.  The RO received the Veteran's claim for entitlement to service connection for PTSD on May 29, 2009.

2.  The September 2010 diagnosis of PTSD reflects a progression of other psychiatric diagnoses dated prior to the May 29, 2009 claim.


CONCLUSION OF LAW

The criteria for an effective date of May 29, 2009, but no earlier, for the grant of service connection of PTSD are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§ 3.400, 4.125(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Here, the RO received the Veteran's underlying claim seeking service connection for PTSD on May 29, 2009.  In an October 2012 rating decision, the RO granted service connection for PTSD and assigned an effective date of September 21, 2010, the date of his diagnosis of PTSD.  In this case, however, medical evidence dated prior and just subsequent to the Veteran's May 29, 2009 claim demonstrates diagnoses of other psychiatric disorders prior, particularly major depressive disorder and impulsive disorder.  See, e .g., January 2000 and January 2001 letters from D.L.S., M.D.; October 2009 VA examination report.  The Board finds that the September 2010 diagnosis of PTSD represents a progression of these other psychiatric diagnoses.  See 38 C.F.R. § 4.125(b).

Accordingly, the date of the receipt of the Veteran's claim, or May 29, 2009, is the appropriate effective date for the award of service connection for PTSD.


ORDER

Entitlement to an effective date of May 29, 2009, but no earlier, for the award of service connection for PTSD is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


